MEMORANDUM AND ORDER ON APPLICATION TO WITHDRAW VOLUNTARY PETITION
EDWARD J. RYAN, Bankruptcy Judge.
On March 28, 1980, Howard B. Waldman filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code.
*402By a recent undated application, the debtor through his attorney, states, inter alia:
“Since the filing of the petition, I have learned that the debtor has moved to an unknown address in the New York area. Although attempts have been made to contact the debtor, I have been unsuccessful in contacting the debtor.”
The application is denied without prejudice at this time. The United States Trustee calls our attention to the fact that 11 U.S.C. § 707 provides, in pertinent part, “The court may dismiss a case under this chapter only after notice and a hearing and only for cause . . ..”
In addition, the Trustee should have an opportunity to advise the court of his expenses and to seek reimbursement thereof prior to the entry of an order of dismissal.
It is so ordered.